Cochrane, J. (dissenting):
By written contract made in the year 1900 plaintiff sold to the defendants “all tire marketable pine and red and black oak timber measuring seven inches or over, fourteen feet from the ground ” standing and growing on certain described premises of plaintiff. The defendants agreed to pay seventy cents per market log for the pine timber and one dollar and fifty cents per market log for the red apd black oak timber, and to cut and remove said timber within five years from the date of the .contract. Said contract contained the following provision: “ If at any time the parties of the second part shall abandon said contract then the said parties of the second part shall pay for all timber cut by them, and in addition thereto the said parties of the second part shall pay the-said party of the first part the further sum of $500 as' fixed and liquidated damages and not as and for a penalty.”
The defendants have removed all the pine timber. The controversy arises over their failure to remove .the oak. It is undisputed that defendants' have removed about 200 markets of oak, and according to the estimate of their witness Ackley, called by them for the purpose of showing the quantity unremoved, such quantity *741is 195 markets. So that on the defendants’ contention they have only removed about one-half of the oak timber required by their contract.
The plaintiff’s witness Finch, called for the same purpose, estimated that more than 500 markets of oak remained on the premises measuring not merely seven inches as provided by the contract but eight inches in diameter fourteen feet from the ground. Plaintiff’s evidence also tended strongly to establish the fact that defendants refused to remove this oak timber although requested to do so about seven years after the contract was made.
The jury might easily have found from the evidence that defendants had failed to remove about three-quarters of the oak as required by their contract and that they had intentionally abandoned their contract because of the difficulty of performing the part so abandoned. ' The pine timber was all removed, but the oak which was obviously more difficult to manipulate and remove remained. Of course the benefit to plaintiff of this contract was not alone in the purchase price of the timber but also in having her land cleared therefrom; and the refusal of defendants to remove this oak timber, scattered as it is over 400 acres, constitutes a striking failure to perform the contract in an essential feature. The case, therefore, should have been submitted to the jury, and should not have been disposed of by the court as a question of law.
The judgment, however, is upheld on the sole ground that the plaintiff by her conduct at the close of the trial consented that the case should be decided by the court rather than by the jury. After defendants had moved for a nonsuit and the court had denied such motion, plaintiff’s counsel moved for a direction of a verdict for $500. That motion was not decided by the court, and was apparently abandoned by plaintiff. The record shows that the following immediately took place: “ The Court: What dispute of fact is there to go to the jury ? Mr. Arnold (plaintiff’s counsel): Upon the question of the abandonment of the contract. The Court: That may be a legal question. What specific fact can you ask the jury to decide % Mr. Arnold: That the defendant Palmer stated to William Kinner and his sister that he was through and there was not anything left to be lumbered under that contract; if that is true, the plaintiff is entitled to judgment. The Court: I do not see *742any issue to go to the jury. There is practically no dispute in the proof. What important fact is there in this case to go to the jury? Hr. Arnold: If they concede that the contract was abandoned and stated there was nothing there to do, they are estopped by that and we have no objection. The Court: Is there any issue of fact you can point out? Hr. Arnold: That is the only issue of fact I can ■ think of now. The Court: That being the only issue counsel can see, I think I shall have to direct a verdict one way or the • other. Hr. Trumbull (defendants’ counsel): I ask the Court. to direct a verdict in favor of the defendants on the ground that the plaintiff has wholly failed to prove the cause of action alleged in the complaint. [Motion granted; exception.] ”
The rule is unquestionable that if both parties at the clo'se of a case move for its disposition by the court as a matter of law they are deemed to have consented that all questions of fact as well as Law be decided by the court; but it is equally well settled that a party may recede from such motion even after it has been decided adversely to him and stand on his right to have a, question of fact submitted to the jury if he so requests. In the present instance, plaintiff’s counsel most clearly insisted that the question of abandonment was one for the jury. Such request lost none of its force because in form it was made in response to the court’s queries. The court clearly must have understood that he was insisting on his right tó go to the jury. Probably the learned trial justice would be the last one to assert that he did not so understand the situation. In fact he expressly stated and put his refusal to submit the case to the jury on the ground that the question of abandonment was a legal question. . In Koehler v. Adler (78 N. Y. 290) it is said : “ Parties may consent, however, that the court-may pass upon all questions Loth of fact and law, and if they do they will be bound, and when both parties ask a direction this court will ¡iresume such consent. In this case the presumption is repelled by an express request to go to the jury upon a question of fact. Besides the court did not put the denial to submit the question of fact to the jury upon the ground that the defendant’s counsel had irrevocably waived the right, but it was denied presumably upon the ground claimed here that the cause of action.was proved by uncontradicted evidence, and that there was no question to submit, and that point is now *743before us for adjudication.” So here the court did not put its denial to submit the question of fact to the jury on the ground that plaintiff had waived such right but expressly stated that the question of abandonment was one of law. .The plaintiff duly excepted to the directed verdict and I am unable to see that her right to go to the jury was not fully protected. The rule that questions of fact as well as law are deemed to have been submitted to the court for determination where both parties ask the court to dispose of the case as one of law is somewhat strained and artificial. As appears from the above quotation from the Court of Appeals such rule rests on a presumed consent of the parties when they make such motions that the case be disposed of as one of law, but such presumption is repelled by an express request thereafter made to go to the jury upon a question of fact. Such request was made in this case, and to hold that the plaintiff waived her right to go to the jury would be the extension of the said rule beyond the point where it has. ever yet been carried.
I think the judgment should be reversed.
Kellogg, J., concurred.
Judgment affirmed, with costs.